Lipscomb, J.
By an act to incorporate the city of' San Antonio and other towns therein named it is enacted in the Stli section: “That the said council, in conjunction with the justices of the Comity Courts,‘are hereby empowered and authorized to sell and alienate such public lots or parcels of land as may *190lie within their jurisdiction, and to which there is no legal claim or title, and also to dispose o£ such houses or other buildings as may have formerly been (he, property of the coi-po ration of the said city; and tho. 'council may sue for and recover all the debts, forfeitures, &e., accruing or due to the said corporation, the proceeds of such salt's to be appropriated to tho erection or repairs of a court-liou.se, jail, and other public edifices as may lie deemed most lit, and to the erection and endowment of a public school.” This is the section that confers on the corporation the power to soil, and enumerates the objects for which such sale may he made; but it does not confer the power on (lie. council to prohibit or to restrain successive boards from discharging the like power. This power will exist as long as there is any such property appertaining to the corporation unsold for tho authority to act upon. The appellants set up a claim under an ordinance adopted by a council exercising no jurisdiction rightfully, not conferred by the charter of incorporation. All acts not authorized by the charter arc void, and could confer no legal rights. If in tile sale to the appellants a condition has been coupled with siich sale that the timbered lands or any other lauds not sold shall remain unsold, as a common appurtenant to the purchases made by appellants, such conditions, being iu violation of the charter, could vest no such right in the purchaser. Whether such want of authority to sell, with such privileges, would afford to the purchasers a right to a rescission of the contract is not now before us for adjudication. There is certainly no ground for relief shown iu the bill, and it was right and proper to sustain the demurrer; and the judgment is affirmed.
Judgment affirmed.